Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 7/11/2022. Claims 1, 3-5, 7, 9, 13-14, 16, 20, 24 and 27-28 have been amended, and claims 2, 12, 15, 21, and 26 have been cancelled. Therefore claims 1, 3-11, 13-14, 16-20, 22-25, and 27-28 are presently pending in the application and have been considered as follows.

Priority
Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
Both of the information disclosure statements (IDS) submitted on 7/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Response to Amendments
Applicant’s amendments to claims 9-10, 14 has been noted.  The claims have been reviewed, entered and found obviating to previously raised rejections under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph.  Therefore, previously raised rejection is hereby withdrawn.
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments filed on 7/11/2022 have been fully considered and are persuasive.  The rejection of claims 1, 3-11, 13-14, 16-20, 22-25, and 27-28 has been withdrawn.

Allowable Subject Matter
Claims 1, 3-11, 13-14, 16-20, 22-25, and 27-28 are allowed over the prior art of record for the reasons put forth in the Remarks dated 7/11/2022.
The following is also an examiner's statement of reasons for allowance:
Prior art of record teaches:
Petersen (NPL: Self Certified Keys- Concepts and Applications) teaches the authenticity of public keys in an asymmetric cryptosystem can be gained in two different ways: either it is verified explicitly after knowing the public key and its certificate, e.g. X.509 certificates, or it is verified implicitly during the use of the keys. The latter concept has been introduced by Girault 1991 as self-certified keys. In this paper we extend this concept: We show how to issue self-certified keypairs under different trust levels and show how to use them in authentication trees. Then we demonstrate, how a user can switch his keys to enhance the security of his actual secret key against compromising. We illustrate the relevance of all concepts by discussing several useful applications. Among them are delegation of rights, delegated signatures, delegated encryption and electronic voting schemes. Furthermore, we propose a new non-interactive key exchange protocol, that provides backward and forward secrecy of session keys. 
Elwell et al. (US 2011/0289319 A1), teaches With the help of a key management protocol, the transmitted key information (si) is authenticated by at least one certificate signed by the terminals (A, B), and at least one fingerprint (fp) of the public keys or certificate, which were used for authenticating the key information (si), is added to the useful part of an SIP message (INVITE). The identity information (idi) present in the header (SIPH) of an SIP message is additionally copied into a region of the header (SIPH) or the useful part (B), and a signature (S) is produced by way of the fingerprint (fp), the datum information (di) presented in the header (SIPH) of an SIP message, the copied identity information (idi'), and optionally the certificate reference information (hz), and is inserted into a further region of the header (SIPH) of the SIP message (INVITE). Advantageously, the additional signature that is produced and inserted according to the invention also remains uninfluenced during a transmission across several networks of different network operators, thereby achieving unique authentication of the transmitted key information. With the method according to the invention, accordingly attacks on the security of the authentication in the networks of the different network operators can be avoided..  
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on “wherein computing the parameters for the device comprises: Page 9 of 17retrieving the arbitrary first value Ra and the identity idi of the device from the first set of components, computing an arbitrary value Ri of the device and a first integer si1: and setting the computed arbitrary value Ri of the device and the first integer sai as the parameters for the device, wherein the arbitrary value Ri of the device is computed based on the arbitrary first value Rii and the second random number ri2, and wherein the first integer sai is computed based on the second random number ri2, the master secret key x, the arbitrary value Ri of the first device, the identity idi of the device, and a prime number q obtained from the parameters associated with the master public key mpk.”, in combination with all other claim limitations, as it has been recited in independent claims 1, 9, 14, 20, 24 and 27-28.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/July 30, 2022/
/ltd/